Citation Nr: 0939140	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for left wrist 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a left ankle 
disorder.

8.  Entitlement to service connection for reflux. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
2004. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Winston-Salem, North 
Carolina (hereinafter RO).  In April 2006, a hearing was held 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded for 
additional development in February 2007 and is now ready for 
appellate review.   


FINDINGS OF FACT

1.  X-ray evidence of right shoulder arthritis within one 
year of service is not demonstrated.   

2.  There is no competent evidence demonstrating that a 
current right shoulder disorder, right elbow disorder, right 
wrist disorder, left wrist disorder, neck disorder, right 
ankle disorder, left ankle disorder, or reflux is 
etiologically related to service. 


CONCLUSIONS OF LAW

A right shoulder disorder, right elbow disorder, right wrist 
disorder, left wrist disorder, neck disorder, right ankle 
disorder, left ankle disorder, and reflux were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by way of letters dated in January 2004 and 
February 2007 that informed the Veteran of the information 
and evidence necessary to prevail in his claims for service 
connection. 

As for the duty to assist, the record before the Board at the 
time of the February 2007 remand reflected verified active 
service from June 30, 1984, to June 30, 2004, and six years 
of prior unverified active duty.  The February 2007 remand in 
part directed the RO to verify any prior periods of active 
service and obtain the medical records from this service.  
Subsequent to the February 2007 remand, verification of 
active duty from June 29, 1978, to June 29, 1984, was 
obtained, with the record before the Board now indicating the 
Veteran served on continuous active duty from June 1978 to 
June 2004.  

Service personnel records, some from service prior to June 
30, 1984, were obtained post remand.  Efforts to obtain 
additional medical records from the active duty prior to June 
30, 1984, were conducted in February and April 2007, and the 
evidence is shown to include service treatment records dated 
from 1978 to 1984, with no indication that additional service 
treatment reports are available.  The record also reflects 
reports from a February 2004 pre-discharge examination and a 
May 2005 VA examination that contain sufficient clinical 
findings to adjudicate the Veteran's claims.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is otherwise 
no indication that there are relevant additional records that 
need to be obtained, and the Board thus finds that the duty 
to assist has been fulfilled.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports reflect December 2003 and 
January 2004 treatment for bilateral elbow paresthesias with 
an impression that included cubital tunnel syndrome and 
rule/out psoriatic arthritis.  December 2001 and January 2002 
treatment repots reflect symptoms of suspected 
gastroesophageal reflux disease coincident with a chronic 
cough.  Additional evidence includes service treatment 
records dated in October 1999 reflecting treatment for a bone 
spur in the left hand and December 1999 reflecting an abscess 
on the right side of the neck.  No other pathology involving 
the neck is demonstrated during service and the treatment for 
the left hand during service did not reflect involvement of 
the left wrist.  No treatment for a right shoulder, right 
elbow, right wrist or ankle disability during service is 
demonstrated during service.  

The reports from the February 2004 pre discharge examination 
reflect the Veteran reporting in pertinent part bilateral 
wrist pain, particularly with activities such as working on a 
computer; right shoulder stiffness and pain, often with 
rotation; a bilateral elbow condition involving sharp pains 
deep within the elbows and morning stiffness; bilateral ankle 
problems with morning stiffness and numbness after prolonged 
standing; neck problems manifested as pressure or tightness; 
and gastroesophageal reflux disease manifested by a cough but 
not reflux, dysphagia, swallowing difficulties, heartburn, 
hematemesis or melena.  

X-rays conducted in conjunction with the February 2004 
examination of the cervical spine, right shoulder, elbows, 
wrists and ankles were normal and an upper gastrointestinal 
series was normal.  The physical examination of the 
extremities and neurological examination were normal with no 
limitation of right elbow, right shoulder, ankle or cervical 
spine motion demonstrated.  Following the examination, the 
diagnoses in pertinent part were right shoulder pain that was 
more likely than not due to early degenerative joint disease 
and no clear pathology to render a diagnosis with respect to 
elbow, ankle, and neck conditions or reflux.    

The Veteran was afforded a VA examination in May 2005 that 
again included normal x-rays of the right shoulder, wrists, 
right elbow, and ankles.  The physical examination of the 
right shoulder showed a loss of 10 degrees of flexion and 
abduction with normal external and internal rotation.  The 
examination of the neck was negative and normal motion in the 
right elbow was shown.  Motion in the right wrist showed a 
loss of 30 degrees of dorsiflexion, 40 degrees of palmar 
flexion and 15 degrees of ulnar deviation.  Motion in the 
left wrist showed a loss of 40 degrees of dorsiflexion, 50 
degrees of palmar flexion and 15 degrees of ulnar deviation.  
Motion in the right ankle showed a loss of 10 degrees of 
plantar flexion and motion in the left ankle showed a loss of 
2 degrees of dorsiflexion and 3 degrees of plantar flexion.  
Following the examination, the diagnoses included right 
shoulder strain, right and left wrist strain, and right and 
left ankle sprain.   

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The reports from the February 2004 and May 2005 
examinations do not reflect a disability associated with the 
right elbow, neck, or reflux for which service connection may 
granted, nor is there any other clinical evidence of a 
current disability associated with these conditions.  While 
early degenerative disease in the right shoulder was 
diagnosed in February 2004, x-rays of the right shoulder in 
February 2004 and May 2005 were negative, and service 
connection for right shoulder arthritis on a presumptive 
basis would require there to be x-ray evidence of arthritis 
so as to warrant a compensable rating.  38 C.F.R. § 4.71a, DC 
5003.  With respect to the right shoulder and wrist strains 
and ankle sprains diagnosed in May 2005, the service 
treatment records do not reflect treatment for a right 
shoulder, wrist or ankle disability and there is no competent 
evidence linking the right shoulder and wrist strains or 
ankle sprain demonstrated in May 2005 to service.   

As for the Veteran's assertions that has a current disability 
associated with each of the conditions for which service 
connection is claimed that is related to service, to include 
those made to the undersigned at the April 2006 hearing, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support a conclusion that there is an etiologic 
relationship between the claimed disabilities and service.  
As such, the claims for service connection must be denied.  
Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection, the doctrine is not for application.  
Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right shoulder 
disorder is denied. 

Entitlement to service connection for a right elbow disorder 
is denied. 

Entitlement to service connection for a right wrist disorder 
is denied. 

Entitlement to service connection for left wrist disorder is 
denied. 

Entitlement to service connection for a neck disorder is 
denied. 

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied. 

Entitlement to service connection for reflux is denied.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


